DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 04/18/2022, is acknowledged.
			
	Terminal Disclaimer
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11/163,724 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The newly added limitation of claim 1 recites: wherein there is at least one of the plurality of predicates that does not partially match at least one of the plurality of files. 
The limitation “does not partially match” may be interpreted as “fully/completely match” which is the opposite of “no match” as disclosed during the interview on April 26, 2022. 
If at least one predicate fully/completely matches at least one file then the claimed invention would remove that predicate to create and process the modified query which is not the intended feature in the Applicant’s invention. 
	Claims 11 and 21 also recite the same limitation as mentioned above. 

As a result, the scope of the claim is unclear that the one ordinarily skilled in the art cannot recognize the encompassed claimed limitation.  

Dependent claims are rejected for fully incorporating the deficiencies of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-30 are directed to pruning predicates and files by modifying the query to remove inapplicable predicates.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to integrate the abstract idea into a practical application.

Step 1 – Statutory Categories: Yes
Claim 1 recites “A system comprising: a processor … “  Claim 1 appears to be statutory as it contains the necessary hardware component(s) “processor” to enable the claimed functionality to be realized.

Claim 11 is directed to a series of steps for determining if the predicate does not partially match at least one of the plurality of files, remove the predicate to create a reduced set of predicates, and thus is a process which is a statutory category of invention.

Claim 21 recites "A non-transitory computer readable storage media”, the term “non-transitory” has narrowed the scope of the claim to cover only statutory embodiments and as such appears to meet the 35 USC § 101 requirements at this time per Kappos 2010 Memo (Official Gazette Notice 1351 OG 212, Feb, 23, 2010 – Kappos Memo on Subject Matter Eligibility Computer Readable Media).

As a results, claims 1, 11, and 21 contain statutory categories (Step 1=Yes)

Step 2A Prong One:
Is the claim directed to an abstract idea? Yes
Claim 1 recites in part:
determine whether each of a plurality of predicates included in a query partially matches at least one of a plurality of files using the metadata stored in the metadata store.
The above “determine” step is an observation or evaluation between the predicates and the metadata (e.g., an observation of whether the metadata contains the predicates in the query). This type of observation or evaluation is an act that can be practically performed in the human mind (e.g., comparing the value/ranges of values of the metadata against the predicates).
Such mental observation or evaluation fall within the “mental processes” of grouping of abstract idea.   As such, the claim recites an abstract idea (i.e., Mental Processes).

Claim 11 is a method claim with a processor.  Claim 11 recites similar steps as claim 1 and is rejected under the same rationale as stated for claim 1.  

Claim 21 is a non-transitory computer readable media.  Claim 21 recites similar steps as claim 1 and is rejected under the same rationale as stated for claim 1.  

Step 2A Prong Two:
Does the claim recite additional elements that amount to significantly more than the judicial exception and the claim as a whole integrates the exception into a practical application? No 
Claim 1 recites the additional elements:
	a metadata store to store metadata; and
	a processor, operatively coupled with the metadata store, to:
	for each predicate in the plurality of predicates that does not partially match at least one of the plurality of files, remove that predicate from the plurality of predicates to create a reduced set of predicates;
	modify the query to use the reduced set of predicates; and 
	process the modified query using the reduced set of predicates and the plurality of files.

Adding the above additional elements to the abstract ideas claim do not meaningfully limit the claim to significantly more as this steps can also be performed in the human mind or by a human using a pen or paper.

The recitation of generic computer components (i.e., processor) in a claim does not necessarily preclude that claim from reciting an abstract idea.

Claims 2, 12, and 22 are directed to the reduced set of predicates (Abstract idea inherited from their independent claims).

Claims 3, 8, 13, 18, 23, and 28 are directed to receiving a query (Abstract idea - insignificant extra solution activity).

Claims 4, 14, and 24 are directed to generating a metadata file (Abstract idea - insignificant extra solution activity).

Claims 5-6, 15-16, and 25-26 are directed to determining if data within the range of values (Abstract idea – evaluation of data).

Claims 7, 17, and 27 are directed to determining if the column within the files matches the predicate (Abstract idea – evaluation of data).

Claims 9-10, 19-20, and 29-30 are directed to a metadata store (Abstract idea - insignificant extra solution activity).

Based on the above, claims 1-30 are patent ineligible.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill; Craig W. (“Stanfill”) US 20130013606 A1 in view of Pham; Son et al.
 (“Pham”) US 8694524 B1.

Regarding claim 1, Stanfill teaches A system comprising: 
a metadata store to store metadata (Fig. 1, element 110-index storage); and a processor as The computing system further includes at least one processor ([0017 and 0112]), operatively coupled with the metadata store, to: 
determine whether each of a plurality of predicates included in a query partially matches at least one of a plurality of files using the metadata stored in the metadata store as In some examples, it may be desirable to locate one or more records that match parameters specified in a query…Accordingly, this disclosure provides techniques for providing entries in an index that include numerical ranges (e.g., ranges of time, sometimes referred to as time quanta), and that can be used to efficiently search indexes to locate records that potentially satisfy a query while decompressing, loading, and discarding smaller amounts of records ([0021, 0096, and 0011]).
To search for a given record in the compressed record file 202, the module 108 can perform a search (e.g., a binary search) of the index file 204 based on the key field 206. For a provided key value (e.g., provided by one of the agents), the module 108 locates a block that includes records corresponding to a range of key values that includes the provided key value… but if the record existed in the records 200, that record would have been included since the records 200 were sorted by the primary key value… the module 108 returns the block corresponding to that entry ([0048, 0047, 0037, 0041, 0043, and 0045] and Figs. 2A-2D and 10). 
wherein there is at least one of the plurality of predicates that does not partially match at least one of the plurality of files as The matching records may be identified for further processing or output (e.g., to the interface 112), while the records that do not match the specifications of the query may be simply removed from memory ([0096 and 0021]).
for each predicate in the plurality of predicates that does not partially match at least one of the plurality of files, A modified query may then be carried on the records in the index storage 110 so that an index (e.g., the index 1000) can be searched based on the value key corresponding of the first attribute (e.g., the phone number specified in the query) and the range key corresponding to the second attribute (e.g., the numerical ranges 6-12 generated from the time period specified in the query… As a result, the entire data file need not be loaded into memory, decompressed (if the data file is a compressed data file), and searched; instead, only the records identified in the index as being associated with the time quanta 6 through 12 are decompressed (if the data file is a compressed data file), loaded into memory, and searched. Because each time quantum may include records that fall within a matching time quantum but outside the time period specified in the original query, after records satisfying the query have been decompressed and/or loaded into memory, the indexing and search module 108 may check the loaded records against the original query to identify and exclude any records that do not satisfy the original query. After the check is performed, the remaining records should satisfy the query received from the interface 112, and the resulting records (or a list of those records) can be returned, for example, to a user through the interface 112 ([0107] and Fig. 10).
the query may request the retrieval of all records associated with one hour of a single date (e.g., all records associated with a time of 1:00 AM to 2:00 AM on Jun. 1, 2011 ([0105 and 0106]).
Techniques for managing storage and indexing of data are able to reduce the amount of records that must be decompressed (if the records are compressed), loaded into memory, and/or discarded for failing to match a given query [0020].
A query processing engine 910 in the indexing and search module 108 is configured to process search queries (e.g., queries received from a user via the interface 112). In some examples, in order to retrieve one or more records specified in a query received by the query processing engine 910, any data file that might possibly include records that satisfy the query  could be decompressed, have its records loaded into memory, and have its records matched against the specifications of the query. The matching records may be identified for further processing or output (e.g., to the interface 112), while the records that do not match the specifications of the query may be simply removed from memory ([0096 and 0021]).
modify the query Accordingly, the time period of 1:00 AM to 2:00 AM specified by the query can be converted (i.e., modify) to corresponding numerical ranges of 6 and 12, respectively [0107].
process the modified query using A modified query may then be carried on the records in the index storage 110 so that an index (e.g., the index 1000) can be searched based on the value key corresponding of the first attribute (e.g., the phone number specified in the query) and the range key corresponding to the second attribute (e.g., the numerical ranges 6-12 generated from the time period specified in the query… As a result, the entire data file need not be loaded into memory, decompressed (if the data file is a compressed data file), and searched; instead, only the records identified in the index as being associated with the time quanta 6 through 12 are decompressed (if the data file is a compressed data file), loaded into memory, and searched ([0107] and Fig. 10).
Stanfill does not explicitly teach the steps:
 remove that predicate from the plurality of predicates to create a reduced set of predicates;
modify the query to use the reduced set of predicates; and
process the modified query using the reduced set of predicates.
Pham; however, teaches the steps of:
remove that predicate from the plurality of predicates to create a reduced set of predicates as For example, in the original Predicate table, the following predicates were specified: T1.a=T1.b, T1.b=T1.c, and T1.c=T1.a. In this example, one of the three predicates is redundant.  Thus, the modifier 132 removes the predicate T1.a=T1.b from the Predicate table to produce the modified Predicate table with one fewer row (col. 6, lines 40-47).
modify the query to use the reduced set of predicates as Thus, the modifier 132 removes the predicate T1.a=T1.b from the Predicate table to produce the modified Predicate table with one fewer row (col. 6, lines 40-47).
process the modified query using the reduced set of predicates as The recomposed query that is based on the modified tables can be executed in a more efficient manner (col. 7, lines 18-19 and 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pham’s teaching would have allowed Stanfill’s to expedite the process of executing queries by removing predicates that do not satisfy the pre-defined criteria.

Regarding claims 2, 12, and 22, Stanfill does not explicitly teach wherein the reduced set of predicates has a second number of predicates that is smaller than a first number of predicates in the plurality of predicates. 
Pham; however, teaches wherein the reduced set of predicates has a second number of predicates that is smaller than a first number of predicates in the plurality of predicates as For example, in the original Predicate table, the following predicates were specified: T1.a=T1.b, T1.b=T1.c, and T1.c=T1.a. In this example, one of the three predicates is redundant.  Thus, the modifier 132 removes the predicate T1.a=T1.b from the Predicate table to produce the modified Predicate table with one fewer row (col. 6, lines 40-47).

Regarding claims 3, 13, and 23, Stanfill further teaches wherein the processor further to: receive the query with the plurality of predicates and the query to be applied to a plurality of files that comprise database data as A query is received that requests the retrieval of records that are associated with the first index key and that are associated with a time between a first time and a second time [0011].
In some examples, it may be desirable to locate one or more records that match parameters specified in a query. If one of the parameters specified in the query relates to a range of time, … Accordingly, this disclosure provides techniques for providing entries in an index that include numerical ranges (e.g., ranges of time, sometimes referred to as time quanta), and that can be used to efficiently search indexes to locate records that potentially satisfy a query while decompressing, loading, and discarding smaller amounts of records. Many of the techniques described herein can be used to create new indexes or to update existing indexes ([0020 and 0021]).

Regarding claims 4, 14, and 24, Stanfill further teaches the steps of:
generate a metadata file comprising information about a discrete selection of database data stored in a file as The indexing and search module 108 generates an entry in an index file 204 for each of the compressed blocks. The index entries include a key field 206 that identifies each compressed block, for example, by the primary key of the first record in the corresponding uncompressed set of records. The entries also include a location field 208 that identifies the storage location of the identified compressed block within the compressed record file 202 ([0047, 0048, and 0055-0056]); and 
store the metadata file in the metadata store separate from the discrete selection of the database data as For a given group of records, the data file(s) and one or more indexes associated with that data file(s) may be stored separately. For example, the one or more indexes may be stored in the index storage module 110, and the data file(s) may be stored in the record storage module 106 ([0095 and 0037]).

Regarding claims 5, 15, and 25, Stanfill further teaches wherein to partially match at least one of a plurality of files, the processor to: 
determine, based on the metadata, a range of values of database data stored in a certain file as In the example shown in FIG. 2A, the records 200 are identified by alphabetically sorted primary key values: A, AB, CZ, . . . . The system 100 compresses a first set of N records having primary key values A-DD to generate a corresponding compressed block labeled BLOCK 1 ([0043, 0045, 0055 and 0056]); and 
determine whether any data within the range of values of database data stored in the certain file matches at least one of the plurality of predicates as The record with the provided key value may or may not have been included in the set of records used to generate the located block, but if the record existed in the records 200, that record would have been included since the records 200 were sorted by the primary key value [0048].

Regarding claims 6, 16, and 26, Stanfill further teaches wherein to determine whether any data within the range of values of database data, the processor to determine that a certain file matches at least one of the plurality of predicates based on at least a determination that some data within the range of values stored in the certain file matches at least one of the plurality of predicates as After searching 408 the index, if a compressed block associated with a range of key values that includes the given primary key value is found 410, then the procedure 400 decompresses 412 the block at the location identified by the index entry and searches 414 the resulting records for one or more records with the given primary key value ([0072, 0047, 0048, and 0045]).

Regarding claims 7, 17, and 27, Stanfill further teaches wherein the processor further to identify at least one applicable column within each of the plurality of files that comprises database data partially matching at least one of the plurality of predicates as Each of the entries 1002-1005 includes a first key (called a "value key") represented by a first column 1006 and a second key (called a "range key") represented by a second column 1008. In this example, the value key is a phone number, and the range key is a numerical range of the type described above; that is, in this example, each entry 1002-1005 represents a record of a phone number that has been called and a numerical range that is associated with a time of the call. The index 1000 is sorted first by the value key 1006 and is secondarily sorted by the range key 1008 [0102].

Regarding claims 8, 18, and 28, Stanfill further teaches wherein the processor further to receive a query comprising a plurality of predicates as A query is received that requests the retrieval of records that are associated with the first index key and that are associated with a time between a first time and a second time [0011].
and each of the plurality of predicates is a condition expression that evaluates to a Boolean value as retrieval system 902 may receive a query that requests the retrieval of all records associated with one hour of a single date (e.g., all records associated with a time of 1:00 AM to 2:00 AM on Jun. 1, 2011). In this simplified example, only the data file associated with the date of Jun. 1, 2011 would be searched [0096].
Note: The fact that records on Jun. 1, 2011 are returned means that the Boolean value for those records are True.

Regarding claims 9, 19, and 29, Stanfill further teaches wherein the metadata store is separate from the database data as For a given group of records, the data file(s) and one or more indexes associated with that data file(s) may be stored separately. For example, the one or more indexes may be stored in the index storage module 110, and the data file(s) may be stored in the record storage module 106 ([0095 and 0037]).
Stanfill does not explicitly teach wherein the processor further to prune another inapplicable predicate from the plurality of predicates that matches all of the plurality of files by removing that inapplicable predicate from the query.
Pham; however, teaches an inapplicable predicate from the plurality of predicates … by removing the inapplicable predicate from the query as For example, in the original Predicate table, the following predicates were specified: T1.a=T1.b, T1.b=T1.c, and T1.c=T1.a. In this example, one of the three predicates is redundant.  Thus, the modifier 132 removes the predicate T1.a=T1.b from the Predicate table to produce the modified Predicate table with one fewer row (col. 6, lines 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Pham’s teaching would have allowed Stanfill’s to expedite the process of executing queries by removing predicates that do not satisfy the pre-defined criteria.

Regarding claims 10, 20, and 30, Stanfill further teaches wherein the metadata for one of the plurality of files includes at least one of a minimum value, a maximum value, a number of values, and a number of null values as As in the implementation shown in FIG. 2A, the range of key values can be the range between the two extremum key values of the records used to generate a block (e.g., the first and last in a sorted sequence of alphabetical primary key values, or the minimum and maximum in a sorted sequence of numerical primary key values). The index entry can include either or both of the extrema that define the range. In some implementations, if the index entries include the minimum key value that defines a range for a given block, the last index entry associated with the last block in a compressed record file may also include a maximum key value that defines the range for that block. This maximum key value can then be used when searching the compressed record file to determine when a given key value is out of range [0049].

Claim 11 recites a method claim with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.
Note: Claim 11 contains contingent limitations. Under broadest reasonable interpretation, the “modifying” and “processing” steps are not required if the step “for each predicate… does not partially match…files” is not met. See § MPEP 2111.04.

2111.04

II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B

Claim 21 recites a non-statutory computer readable storage media claim with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.

The Applicant argues that the combination of Stanfill and Pham does not teach or suggest applicant’s features of claim 1. In particular, claim 1 recites “for each predicate in the plurality of predicates that does not partially match at least one of the plurality of files, remove that predicate from the plurality of predicates to create a reduced set of predicates” and “modify the query to use the reduced set of predicates.”

In response to the preceding arguments, Examiner respectfully submits that Stanfill teaches the limitation: for each predicate in the plurality of predicates that does not partially match at least one of the plurality of files as  Assuming that the records are grouped in data files by their respective dates (e.g., each data file stores records from a single day), the data file associated with the date of Jun. 1, 2011 would include all of the records that satisfy the query (as well as many records that may not satisfy the query). However, instead of loading the entire data file into memory, a query processing module 910 of the indexing and search module 108 may convert the time period into a form that can be matched against numerical ranges such as time quanta [0106].

A modified query may then be carried on the records in the index storage 110 so that an index (e.g., the index 1000) can be searched based on the value key corresponding of the first attribute (e.g., the phone number specified in the query) and the range key corresponding to the second attribute (e.g., the numerical ranges 6-12 generated from the time period specified in the query). Because the index associated with a given data file includes a range key that corresponds to respective time quanta, the indexing and search module 108 is able to determine that only a subset of the records within a given data file are associated with a time quantum between 6 and 12  [0107].

Standfill’s system stores data records in a file for a single day. Standfill converts data records for the entire day to numerical ranges (i.e., time quantum) so that it can process records for 1 hour of a single day for the query (i.e., select all phone records associated with a time of 1	AM to 2AM on Jun. 1, 2021). The converted numerical ranges for 1AM to 2AM are 6 to 12. Standfill’s system modifies the query to remove numerical ranges less than 6 and greater than 12 may be interpreted as modifying the query to reduce the predicates (i.e., also remove predicate hour=1AM-2AM).
Pham is added to explicitly address the limitation “remove that predicate from the plurality of predicates to create a reduced set of predicates” as Thus, the modifier 132 removes the predicate T1.a=T1.b from the Predicate table to produce the modified Predicate table with one fewer row (col. 6, lines 40-47).

Standfill’s teaching of time quantum may allow queries for records meeting certain criteria to be processed more efficiently (i.e., by removing the records that do not match the specifications of the query) [0105].
Pham’s teaching of the recomposed query that is based on the modified tables can be executed in a more efficient manner (col. 7, lines 18-19 and 31-34).
The teaching of the combination of references is consistent with the claimed invention in that it reduces the amount of records to be processed by reducing the predicates and data records and as such improve the performance of the system.  Consequently, the combination of Standfill and Pham would have arrived at the invention as claimed.

Regarding to the arguments on 35 U.S.C. 101, these arguments has been addressed in the interview conducted on April. 26, 2022.

					*****
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LESLIE WONG/Primary Examiner, Art Unit 2164